Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 1 of 16 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION



AMBER RUCKER, an individual,                          CIVIL ACTION

                    Plaintiff,
                                                      Case No. 2:21-cv-207
v.
                                                      Judge:
GREAT DANE PETROLEUM
CONTRACTORS, INC., a Florida                          Mag. Judge:
corporation,

                    Defendant.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, AMBER RUCKER (“RUCKER” or “Plaintiff”),

by and through undersigned counsel, and states the following for her Complaint:

                                 INTRODUCTION

      1.     This is an action brought under the federal False Claims Act (FCA),

Florida’s Private Whistleblower Act (FWA) and Florida’s Public Whistleblower

Act (PWA) for (1) retaliation in violation of the FCA, (2) retaliation in violation of

the FWA, and (3) retaliation in violation of the PWA.

                          JURISDICTION AND VENUE

      2.     This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §1331.


                                          1
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 2 of 16 PageID 2




      3.     This Court has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

      4.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff worked in, and the Defendant conducts

business in, and some or all of the events giving rise to Plaintiff’s claims occurred

in Collier County, Florida, which is within the Middle District of Florida. Venue is

proper in the Fort Myers Division under Local Rule 1.02(b)(5) since Collier County

is within the Fort Myers Division.

                                       PARTIES

      5.     Plaintiff, AMBER RUCKER (“RUCKER” or “Plaintiff”) is an

individual who domiciled in Collier County, Florida and was employed by the

Defendant.

      6.     Defendant is a Florida corporation and employed the Plaintiff in

Collier County, Florida. The Defendant is a private company that has contracts

with federal, state and/or local governmental bodies and provides them services.

The Defendant employs in excess of 10 employees and is an employer under the

FCA and FWA.

                           GENERAL ALLEGATIONS

      7.     The Plaintiff was employed by the Defendant as its CFO/Chairman’s

personal assistant, payroll administrator and acting human resources manager.

      8.     The Plaintiff began her employment with the Defendant in June 2012.

                                          2
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 3 of 16 PageID 3




      9.     During the course of her employment – and in particular, during the

months prior to her termination – the Plaintiff observed a wide range of illegal acts

being committed by the Defendant.

      10.    The Defendant’s illegal acts that the Plaintiff observed and

complained about include, but are not limited to:

             a. paying bribes to procure contracts (often within a competitive
                bidding process), including Steven Nale (President) bribing 7-11's
                project manager (Daniel Tubb) with expensive tactical equipment,
                family vacations, cash and other extravagant gifts in return for
                several millions of dollars’ worth of contracts. In execution of these
                schemes, Juan Barcia witnessed Steven Nale giving Daniel Tubb a
                cash payment of $5,000.00. Several gifts such as patio furniture,
                cash, and many other items were also given to Damon Bastin
                (Speedway's project manager) in return for contracts. Another
                project manager, Greg Webb (Chevron) was given season tickets
                to the Tampa Bay Buccaneers and a cruise in March 2017. John
                Falso (another 7-11 project manager) received college football
                playoff tickets and many other gifts throughout the years.

             b. allowing its principals to use the company credit card for personal
                use (including, for example, at adult entertainment clubs) and then
                illegally writing off the expenses as business-related, including the
                personal use of company credit card charges made by Steven Nale,
                Danielle Nale-Watkins, Shea Nale, Michael Balan, Juan Barcia,
                Robert Freeman and others. Items bought are a wide range of
                meals, vacations, a peloton bike, home remodeling, fuel for fishing
                boats, etc. All personal charges were hidden in job costs and or
                business expenses. The Defendant’s Chairman/CFO always
                explained that Nale compensated himself and others by using the
                company credit card to avoid paying taxes,

             c. misrepresenting to its worker’s compensation insurance carrier
                that it is a drug-free workplace in order to procure a discounted
                worker’s compensation insurance premium when in fact it
                allowed employees to work while under the influence of
                controlled substances,

                                          3
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 4 of 16 PageID 4




             d. claiming and collecting $2,850.500.00 million in federal PPP
                monies and then knowingly misusing those monies for purposes
                unintended by the federal program, while also approving
                employee leaves of absences but fraudulently “keeping them on
                the books” and even fraudulently altering payroll records to
                reflect fictitious payroll expenses for time not worked by
                employees, all in an effort to make it appear it had complied with
                the PPP’s requirements when it knowingly had not, which the
                Plaintiff investigated, gathered evidence of, objected to and tried
                to stop,

             e. requiring customers to pay inflated or fictitious job costs
                fraudulently added to contracts and/or work orders, which
                inflated or fictitious costs were then illegally deducted as
                legitimate business expenses to evade taxes. In trying to halt these
                illegal practices, the Plaintiff provided many months of proof that
                Steven Nale, Danielle Nale-Watkins and Michael Balan were
                embezzling hundreds of thousands of dollars’ worth of materials
                to remodel their homes, personal vacations, stolen time that had
                been paid weekly, meals, family flights, etc. The Plaintiff refused
                to process their bogus credit card charges against jobs, and,

             f. paying favorite employees, a grossly inflated per diem, rather than
                categorize such monies as wages, in order to evade paying
                required payroll taxes.

      11.    The Plaintiff complained of the above-referenced illegal acts

numerous times verbally and in writing to the Defendant’s CFO and the President.

This included the Plaintiff sending a signed, written complaint and verbal

complaint to the Defendant’s Chairman/CFO on April 7, 2020, in addition to

consistently objecting to such illegal practices.




                                          4
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 5 of 16 PageID 5




       12.   Instead of investigating her complaints and objections, just days after

her last complaints, the Defendant abruptly placed her on paid administrative

leave and then unbeknownst to her, terminated her on January 15, 2021.

       13.   As a direct and proximate result of objecting to and filing a complaint

regarding the Defendant’s violations of law, which included the Defendant

fraudulently obtaining and retaining PPP monies, the Defendant subjected the

Plaintiff to adverse employment action, to wit: her termination.

       COUNT I – VIOLATION OF VIOLATION OF 31 U.S.C. § 3730(h):
                          RETALIATION

       14.   Plaintiff incorporates by reference Paragraphs 1-13 of this Complaint

as though fully set forth below.

       15.   The Plaintiff, an employee, believed in good faith, and a reasonable

employee in the same or similar circumstances would also believe, that Defendant

was committing a fraud upon federal government agencies and other private

entities.

       16.   Defendant was aware of Plaintiff’s disclosure of its alleged misdeeds

to her immediate supervisor and administrators.

       17.   Immediately thereafter, Plaintiff began to receive unsatisfactory

performance reviews, reprimands, a hostile work environment, and adverse

employment action.




                                         5
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 6 of 16 PageID 6




        18.   Immediately after objecting to Defendant’s misdeeds, Plaintiff began

to be subjected to retaliation.

        19.   Pursuant to 31 U.S.C. § 3730(h) of the False Claims Act (hereinafter

"FCA"), any employee who is discharged, demoted, suspended, threatened,

harassed and otherwise discriminated against in the terms and conditions of

employment by his or her employer because of lawful acts done under the FCA is

entitled to all relief necessary to make the employee whole.

        20.   The purpose of the FCA, as explained in the Senate report

accompanying the 1986 amendments to the FCA, states that Congress added a

retaliation provision to the FCA “to halt companies… from using the threat of

economic retaliation to silence ‘whistleblowers’” and to “assure those who may be

considering exposing fraud that they are legally protected from retaliatory acts.”

S. Rep. No. 99-345, at 34 (1986), U.S. Code Cong. & Admin News 1986, at 5266,

5299.

        21.   Defendant began its negative employment actions against Plaintiff

and ultimately did discharge her from her position for reasons contrary to public

policy, as set out in 31 U.S.C. § 3730(h) and without just cause.

        22.   Defendant, in discharging, suspending, demoting, threatening,

disciplining and harassing Plaintiff in and from her employment, retaliated and

discriminated against her because of complaints and concerns raised by her to

Defendant.

                                          6
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 7 of 16 PageID 7




      23.    The acts of Defendant in demoting, suspending, threatening,

disciplining, harassing, discriminating, and retaliating against Plaintiff, including

but not limited to the wrongful discharge of employment, adverse employment

actions, denial of true and correct performance appraisals, demotion and

termination of Plaintiff by Defendant violated the provisions of 31 U.S.C. § 3730(h).

      24.    Following Plaintiff’s objection to Defendant’s misappropriation and

illegal retention of federal funds, Defendant has discriminated, suspended,

demoted, threatened, disciplined, harassed and retaliated against Plaintiff for

lawful conduct protected under the FCA.

      25.    Defendant has terminated, discharged, suspended, threatened,

disciplined, harassed, and discriminated against Plaintiff in her employment in

violation of 31 U.S.C. § 3730(h).

      26.    Defendant has discriminated and retaliated against Plaintiff for

lawful and protected conduct in connection with her investigation for, initiation

of, testimony, potential testimony concerning, and assistance in an action filed or

to be filed under the FCA, 31 U.S.C. § 3729 et seq.

      27.    Plaintiff is entitled to all relief necessary to make her whole, including

reinstatement with the same seniority status that she would have had but for the

discrimination and two times the amount of back pay.

      28.    Plaintiff, pursuant to 31 U.S.C. § 3730(h), is entitled to litigation costs

and all reasonable attorneys' fees incurred in connection with this action.

                                           7
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 8 of 16 PageID 8




       29.   Plaintiff’s conduct, including but not limited to investigating

Defendant’s misappropriation and retention of federal funds, and also raising

complaints concerning same and bearing witness to violations of same, potential

testimony concerning, potential initiation of and assistance in an action filed or

potentially to be filed pertaining to the FCA, is all protected conduct under the

FCA.

       30.   Defendant knew that Plaintiff was engaged in protected conduct as

referenced herein.

       31.   Defendant discharged, terminated, demoted, suspended, threatened,

disciplined and harassed Plaintiff from her employment and after her

employment, and otherwise discriminated against her because of her protected

conduct. In fact, after she was terminated and communicated her intent to pursue

whistleblower action and to put a stop to the Defendant’s illegal practices, the

Defendant suddenly threatened to report her to the State Attorney’s Office.

       32.   As a direct and proximate result of the violations of 31 U.S.C. § 3730(h)

as referenced and cited herein, Plaintiff has lost all the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path that was anticipated from her employment.

       33.   As a direct and proximate result of the violations of 31 U.S.C. § 3730(h)

as referenced and cited herein, and as a direct and proximate result of the



                                          8
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 9 of 16 PageID 9




prohibited acts perpetrated against her, Plaintiff is entitled to all relief necessary

to make her whole.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing this Defendant to cease and desist from all

              retaliation against employees who engage in speech protected by the

              FCA;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which Plaintiff would have received had she

              maintained her position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Double back pay;

      iv.     Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      v.      Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of the Defendant’s actions;

      vi.     Declaratory relief declaring the acts and practices of the Defendant to

              be in violation of the statutes cited above;

      vii.    Reasonable attorney's fees plus costs;

      viii.   Compensatory damages, and;

      ix.     Such other relief as this Court shall deem appropriate.

                                           9
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 10 of 16 PageID 10




   COUNT II –VIOLATION OF FLORIDA STATUTE 448.102: FLORIDA’S
                 PRIVATE WHISTLEBLOWER ACT

      34.    Plaintiff incorporates by reference Paragraphs 1-13 of this Complaint

as though fully set forth below.

      35.    Plaintiff was an employee of the Defendant, a private company.

      36.    At all material times, Plaintiff was to be protected from negative

employment action by Florida Statute 448.102(1)-(3), commonly known as

Florida’s “whistleblower statute,” which in relevant part provides:

             “An employer may not take any retaliatory personnel action
             against an employee because the employee has:

             (1) Disclosed, or threatened to disclose, to any appropriate
                 governmental agency, under oath, in writing, an activity,
                 policy, or practice of the employer that is in violation of a
                 law, rule, or regulation. However, this subsection does not
                 apply unless the employee has, in writing, brought the
                 activity, policy, or practice to the attention of a supervisor or
                 the employer and has afforded the employer a reasonable
                 opportunity to correct the activity, policy, or practice;

             (2) Provided information to, or testified before, any appropriate
                 governmental agency, person, or entity conducting an
                 investigation, hearing, or inquiry into an alleged violation of
                 a law, rule, or regulation by the employer, and;

             (3) Objected to, or refused to participate in, any activity, policy,
                 or practice of the employer which is in violation of a law,
                 rule, or regulation.”

      37.    Plaintiff did engage in statutorily protected activity by her objections,

written complaints, and refusal to participate in, the Defendant’s illegal practices.



                                          10
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 11 of 16 PageID 11




      38.    Immediately after engaging in statutorily protected activity, Plaintiff

suffered negative employment action, her termination, which is a direct result of

this statutorily protected activity.

      39.    Plaintiff’s termination and her engaging in statutorily protected

activity are causally related.

      40.    The Defendant knew that Plaintiff was engaged in protected conduct

as referenced herein.

      41.    The Defendant discharged, terminated and retaliated against Plaintiff

from her employment and after her employment, and otherwise retaliated against

her because of her protected conduct. In fact, after she was terminated and

communicated her intent to pursue whistleblower action and to put a stop to the

Defendant’s illegal practices, the Defendant suddenly threatened to report her to

the State Attorney’s Office.

      42.    As a direct and proximate result of the violations of F.S. § 448.102, as

referenced and cited herein, Plaintiff has lost all of the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path that was anticipated from her employment.

      43.     As a direct and proximate result of the violations of F.S. § 448.102, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, Plaintiff is entitled to all relief necessary to make her

whole.

                                          11
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 12 of 16 PageID 12




      WHEREFORE, Plaintiff demands damages against Defendant for violation

of Florida’s Private Sector Whistle-blower’s Act (Section 448.102, Fla. Stat.),

including but not limited to all relief available under Section 448.103, Fla. Stat.,

such as:

      (a) an injunction restraining continued violation of this act,

      (b) reinstatement of the employee to the same position held before the

      retaliatory personnel action, or to an equivalent position,

      (c) reinstatement of full fringe benefits and seniority rights,

      (d) compensation for lost wages, benefits, and other remuneration,

      (e) any other compensatory damages allowable at law,

      (f) attorney’s fees, court costs and expenses, and

      (g) such other relief this Court deems just and proper.

COUNT III – VIOLATION OF FLORIDA’S PUBLIC WHISTLEBLOWER ACT
                            (PWA)

      44.   Plaintiff incorporates by reference Paragraphs 1-13 of this Complaint

as though fully set forth below.

      45.   At all material times, Plaintiff was an employee and the Defendant

was her employer covered by and within the meaning of the PWA.

      46.   Defendant engages in business with any one or more of the following:

a state, regional, county, local, or municipal government entity, whether executive,

judicial, or legislative; an official, officer, department, division, bureau,


                                         12
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 13 of 16 PageID 13




commission, authority, or political subdivision therein; and/or a public school,

community college, or state university.

      47.      Plaintiff was qualified for the position that she held with the

Defendant.

      48.      Plaintiff did engage in statutorily protected activity.

      49.      Plaintiff did make several disclosures of the Defendant’s violations of

law to both the Defendant and its Chairman/CFO.

      50.      Plaintiff did suffer adverse employment action, which is causally

linked to her engagement in statutorily protected activity.

      51.      Plaintiff’s complaints and disclosures constitute a protected activity

because his complaints and disclosures were concerning an unlawful activity of

the Defendant.

      52.      Said protected activity was the proximate cause of the Defendant’s

negative employment actions against Plaintiff, which included Plaintiff’s

termination.

      53.      Instead of investigating Plaintiff’s complaints and lauding her honest

reporting of violations of law, the Defendant retaliated against the Plaintiff by

terminating her employment.

      54.      The acts, failures to act, practices and policies of the Defendant set

forth above constitute retaliation in violation of the PWA.



                                           13
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 14 of 16 PageID 14




        55.   As a direct and proximate result of the violations of the PWA, as

referenced and cited herein, Plaintiff has lost all of the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path.

        56.   As a direct and proximate result of the violations of the PWA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, Plaintiff is entitled to all relief necessary to make her

whole as provided for under the PWA.

        57.   As a direct and proximate result of the Defendant’s actions, Plaintiff

has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

        i.    Injunctive relief directing the Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

        ii.   Back pay and all other benefits, perquisites and other compensation

              for employment which Plaintiff would have received had she



                                          14
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 15 of 16 PageID 15




              maintained her position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of the Defendant to

              be in violation of the statute cited above;

      vi.     Temporary reinstatement under F.S. §112.3187(9)(f);

      vii.    Reasonable attorney's fees plus costs;

      viii.   Compensatory damages, and;

      ix.     Such other relief as this Court shall deem appropriate.




                                          15
Case 2:21-cv-00207-SPC-MRM Document 1 Filed 03/10/21 Page 16 of 16 PageID 16




                           DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United

States, the Plaintiff demands a trial by jury as to all issues triable as of right.


                                  Respectfully submitted,


Dated: March 10, 2021             /s/ Benjamin H. Yormak__________
                                  Benjamin H. Yormak
                                  Florida Bar Number 71272
                                  Trial Counsel for Plaintiff
                                  YORMAK EMPLOYMENT & DISABILITY LAW
                                  9990 Coconut Road
                                  Bonita Springs, Florida 34135
                                  Telephone: (239) 985-9691
                                  Fax: (239) 288-2534
                                  Email: byormak@yormaklaw.com




                                           16
